Citation Nr: 1510861	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis A or B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

On December 9, 2014, as support for this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  At the conclusion of the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).  Also during the hearing it was agreed that the record would be held open for an additional 60 days to give the Veteran opportunity to submit additional medical evidence, including especially a medical nexus opinion that would support the granting of this claim.  This meant he had until February 9, 2015 to submit this additional evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  No such additional evidence since has been received, however, so the Board is proceeding with its adjudication of this claim based on the evidence already of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.



FINDING OF FACT

The Veteran does not have confirmation of Hepatitis A or B, such as in the way of a clinical diagnosis, at any point since filing this claim.  


CONCLUSION OF LAW

It is not shown he has present disability attributable to Hepatitis A or B, much less because of disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided this required notice and information for establishing his entitlement to service connection for this claimed disease in a July 2009 letter, prior to initially adjudicating this claim in the March 2010 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify.


VA also as mentioned has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file for consideration.  He was also afforded a VA examination concerning this claim, for a medical opinion concerning whether he has this claimed disease and, if confirmed he does, for an opinion regarding its etiology - particularly in terms of its posited relationship with his military service.  38 U.S.C.A. § 5103A(d)(2).  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board in December 2014.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate it.  Indeed, this is the reason the Board held the record open for the additional 60 days after the hearing, to give the Veteran opportunity to obtain and submit this supporting evidence, which inexplicably he did not.  Neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and his representative have not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during and even after the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of this Service-Connection Claim

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 


In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

During his December 2014 videoconference hearing before the Board, the Veteran testified that he had contracted hepatitis during his military service in October 1976.  He said he was hospitalized and treated for symptoms associated with hepatitis, which included an abnormal black stool, dark color urine, fatigue, shortness of breath, and abdominal pain.  Since his discharge from service, he indicated that he had continued experiencing those same symptoms associated with his hepatitis.  He therefore believes this establishes his entitlement to service connection for this disease, in particular, either the A or B variant.  

The Veteran's STRs reflect complaints and treatment of acute hepatitis.  In October 1976, he visited sick call complaining of a stomach ache for one week.  After examination, the assessment was rule out (r/o) hepatitis, and laboratory testing was requested.  The laboratory testing revealed the Veteran had acute hepatitis.  In December 1976, he returned to sick call for a follow-up consultation for his acute hepatitis, and he was deemed fit for separation from service.  His service ended a relatively short time later, in February 1977.

Post-service private treatment records discuss Hepatitis A, B, and C.  In September 2003, results of private laboratory testing reflected positive results for the Hepatitis A virus antibody, Hepatitis B surface antibody, and Hepatitis B core antibody.  Results were negative for the Hepatitis B surface antigen and Hepatitis C virus antibody.  It was concluded that there is no serological evidence of an active or current Hepatitis B infection or Hepatitis C.  In April 2009, the Veteran visited a private medical facility due to elevated liver enzymes and an abnormal liver biopsy.  The private physician reviewed the Veteran's available STRs and noted that the Veteran had developed acute hepatitis, which appeared to be Hepatitis A in 1976.  After examination testing, the Veteran was assessed with fatty liver without mention of alcohol, elevated liver enzymes, and a history of congestive heart failure.  Viral hepatitis was ruled out as well as other autoimmune causes; however, the private physician ordered a viral hepatitis serology panel.  In June 2009, laboratory testing results, including autoimmune serology, were all negative except for Hepatitis B, which was noted as being core antibody positive.  The evaluating physician explained this translated to prior Hepatitis B exposure and clearance.  No current diagnosis of Hepatitis A or B was given.  At a May 2013 private medical consultation for gallstones, it was noted the Veteran had Hepatitis A in 1976.  The commenting physician indicated that it appeared to be self-limited.  Finally, in December 2014, private treatment records note the Veteran as being a Hepatitis B carrier.  Again, though, no actual diagnosis of Hepatitis A or B was indicated.  

In February 2010, the Veteran was provided a VA compensation examination in response to this claim of entitlement to service connection for Hepatitis A or B.  He reported having Hepatitis B during service in 1976, which necessitated hospitalization.  He indicated that he was kept in isolation for approximately one month and that, since that time, his liver enzymes have been high.  He also admitted to having daily fatigue, malaise, nausea, vomiting, pain and anorexia.  Laboratory testing revealed negative results for the Hepatitis B core antibody, Hepatitis B surface antibody, and Hepatitis B surface antigen.  The examiner diagnosed a history of Hepatitis B, negative for a current Hepatitis B infection.  

So, after considering the evidence of record as a whole, the Board concludes that service connection for Hepatitis A or B is unwarranted simply because the Veteran has not shown he has this disease either currently or at any point since the filing of this claim (though he admittedly has had infections in years past, though exactly when remains indeterminate, including insofar as whether that was before, during or just since his military service).  


While there was a diagnosis of "acute" hepatitis in service, the infection apparently resolved without chronic (again, meaning permanent) residual disability.  The results of his more recent February 2010 VA examination showed no current Hepatitis A or B infection.  Even more recent private treatment records also show no current Hepatitis A or B infection.  VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The Court since has clarified that this requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Here, though, there simply is no showing the Veteran has a current Hepatitis A or B infection, and this has remained true during the entire pendency of this appeal, meaning since the filing of his claim for this disease.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich, it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely owing to active Hepatitis A or B infection, there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

To the extent the Veteran is attempting to specify that he had or currently has disability attributable to or on account of Hepatitis A or B, he is not competent to make this determination since it is based instead on the results of clinical testing (serology) and medical assessment, so on objective rather than subjective data.  See again Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

As pointed out earlier in this decision, during his December 2014 Board hearing the Veteran was informed of the essential requirements in order to establish his entitlement to service connection for this disease.  However, as he does not have a currently diagnosed disability because of Hepatitis A or B, and since the medical evidence does not indicate the presence of said disability at anytime during the pendency of this appeal, there is no current disability for which service connection can be awarded.  Consequently, his claim of entitlement to service connection for Hepatitis A or B must be denied since the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

The claim of entitlement to service connection for Hepatitis A or B is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


